Citation Nr: 0410317	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  95-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from October 1945 to November 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in May 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which denied reopening of a previously denied 
claim for service connection for multiple sclerosis.  The veteran 
appealed that decision, and in February 2000 the Board found that 
new and material evidence had been received and reopened the claim 
for service connection for multiple sclerosis. 

By a May 2001 order of the United States Court of Appeals for 
Veterans Claims (Court), the Board's February 2000 decision was 
subsequently vacated to the extent that, following reopening of 
the claim, the Board decision denied service connection for 
multiple sclerosis.  The Appellee's Motion for Remand supporting 
the Court's order reflects that the February 2000 Board decision 
was vacated and remanded for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).    

In May 2002, the Board REMANDED this case to the RO to allow the 
veteran a personal hearing.  In August 2002, the veteran appeared 
and testified at a videoconference personal hearing before the 
undersigned Veterans' Law Judge.  This case is REMANDED to the RO 
via the Appeals Management Center in Washington, DC. 


REMAND

In March 2004, through his representative, the veteran submitted 
additional evidence without waiver of initial RO consideration.  
To afford the veteran due process, the claim must be REMANDED for 
the RO to initially consider the additional evidence and issue a 
supplemental statement of the case.  

The veteran's representative has requested a VA medical opinion 
regarding the etiology of the veteran's multiple sclerosis.  The 
record reflects that the Board requested and received an 
independent medical opinion in February 2004 in this case because 
the record reflected a complex medical question regarding the date 
of onset of the veteran's multiple sclerosis.  While this evidence 
goes against the claim, the veteran's representative has expressed 
dissatisfaction with the physician's opinion, to include the 
apparent failure to provide him with the claims file.  Wile the 
IME opinion did cite to the relevant service medical records and 
there does not appear to be any relevant medical evidence 
contemporaneously recorded during the seven year post-service 
presumptive period that applies to multiple sclerosis (see 38 
U.S.C.A. §§ 3.307, 3.309 (2003)), it is also apparent that the 
opinion is question did not fully consider a supportive opinion 
proffered by a private physician in June 2001.  Because of the 
nature of the contentions regarding adequacy of the 2004 
independent medical opinion, the additional medical evidence 
submitted by the veteran's representative, and the complexity of 
the medical question at hand, the Board finds that an examination 
by a specialist in neurology, which includes a review of the 
relevant evidence in the claims file and an opinion addressing the 
contended onset date for the veteran's multiple sclerosis, is 
warranted.  The VCAA provides that VA shall provide the veteran a 
medical examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A VA 
examination and medical etiology opinion are "necessary to make a 
decision on a claim" where, as in this case, there is competent 
evidence of a current disability, and the evidence indicates that 
the disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

The May 2001 Court order remanded the veteran's claim for 
readjudication in light of the VCAA.  In a brief dated in January 
2002, the veteran's attorney asserted, among other things, that 
the veteran should be afforded further notice and assistance under 
the provisions of the VCAA.  Following a review of the record, the 
Board finds that the RO must ensure compliance with the VCAA, 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), to include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that, subsequent to the Court's order, VA has advised the 
veteran of the evidence received, or notified what evidence VA 
would obtain, or requested the veteran to provide any further 
information needed to identify and obtain records or evidence that 
would support the claim of entitlement to service connection for 
multiple sclerosis.  To ensure compliance with the notice 
provisions of the VCAA, the claim must be remanded to the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), are fully complied with and 
satisfied.  See also  38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is required to 
substantiate the claim for multiple sclerosis, what evidence, if 
any, the veteran is to submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
should provide the veteran written notification specific to his 
claim of the impact of the notification requirements on his claim.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran since October 1997 for 
multiple sclerosis.  After securing the necessary release, the RO 
should obtain any records identified.

3.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a neurological 
examination to determine the approximate onset date of his 
multiple sclerosis.  Send the claims folder to the VA medical 
examiner for review of the relevant documents in the claims file.  

Following a review of the relevant medical evidence in the claims 
file, to include the service medical records, a June 2001 private 
medical opinion by Lawrence Richman, M.D., and the independent 
medical opinion dated in February 2004; obtaining a medical 
history from the veteran, the clinical evaluation, and any studies 
or tests that are deemed necessary, the VA neurological examiner 
should answer the following questions:  
	i) Is it at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's multiple sclerosis had its onset 
during his period of active duty service (October 1945 to November 
1948)?
	ii) Is it at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's multiple sclerosis was present and 
symptomatic within 7 years of service separation, that is, by 
November 1955?  
	iii) Is it at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's multiple sclerosis is etiologically 
related to any injury or disease during the veteran's active duty 
service (October 1945 to November 1948)?  In the context of 
providing each opinion, the VA examiner should discuss the June 
2001 private medical opinion by Lawrence Richman, M.D, and the 
February 2004 medical opinion from John Kessler, M.D.

The examiner is asked to provide a rationale for any opinion 
expressed.  If the examiner is unable to render any opinion 
without resort to speculation, he or she should so indicate.  
	
4.  The RO should again review the record and readjudicate the 
issue of entitlement to service connection for multiple sclerosis.  
The RO should consider any additional evidence added to the record 
since the last supplemental statement of the case, including the 
evidence submitted directly to the Board, the February 2004 IME 
opinion, and the examination report and medical opinion requested 
herein.  If any benefit sought on appeal remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





